Citation Nr: 1341277	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  10-02 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable disability rating for bilateral hearing loss.

2.  Entitlement to an initial disability rating in excess of 10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Gratz, Counsel





INTRODUCTION

The Veteran served on active duty from June 1953 to May 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which implemented the Board's July 2009 grant of service connection for bilateral hearing loss and tinnitus and assigned noncompensable disability ratings effective as of the January 15, 2004 date of claim.  In a January 2010 rating decision, the RO increased the Veteran's disability rating for tinnitus to 10 percent as of January 15, 2004.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an initial disability rating in excess of 10 percent for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In February 2009, the Veteran's bilateral ear hearing loss was manifested by no more than Level III for the right ear and Level I for the left ear.

2.  In January 2010, the Veteran's bilateral ear hearing loss was manifested by no more than Level III for the right ear and Level I for the left ear.

3.  In February 2010, the Veteran's bilateral ear hearing loss was manifested by no more than Level IV for the right ear and Level II for the left ear.

4.  In September 2013, the Veteran's bilateral ear hearing loss was manifested by no more than Level VIII for the right ear and Level I for the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.85, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

This claim arises from a disagreement with the initial disability rating that was assigned following the grant of service connection for bilateral hearing loss.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  

The Veteran was provided with adequate VA examinations in connection with his present claim in September 2013.  The Board finds that the VA examination is adequate to decide the issue as it is predicated on a review of the complete record.  Specifically, the opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Furthermore, the examiner fully described the functional effects caused by the Veteran's bilateral hearing loss.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Therefore, the Board finds that the examination report is adequate for the purpose of deciding the claim on appeal regarding the Veteran's bilateral hearing loss.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

Analysis

The Veteran contends in his September 2009 substantive appeal and elsewhere that an initial compensable disability evaluation is justified for his bilateral hearing loss.

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).

The Veteran's hearing loss has been evaluated under 38 C.F.R. § 4.85, DC 6100.  This diagnostic code sets out the criteria for evaluating hearing impairment using pure tone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Audiometric results are matched against Table VI to find the numeric designation, then the designations are matched with Table VII to find the percentage evaluation to be assigned for the hearing impairment.  To evaluate the degree of disability for service-connected hearing loss, the Rating Schedule establishes 11 auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness.  38 C.F.R. § 4.85.  When impaired hearing is service connected in one ear only, the non-service-connected ear will be assigned a designation of level I from Table VII.  38 C.F.R. § 4.85(f).  

The provisions of section 4.86 address exceptional patterns of hearing loss, which are defined as when each of the pure tone thresholds at 1000, 2000, 3000, and 4000 hertz (Hz) are 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz.  38 C.F.R. § 4.86.

In a February 2009 VA audiogram, pure tone thresholds, in decibels, were as follows:

Feb. 2009

HERTZ



1000
2000
3000
4000
RIGHT
35
45
75
90
LEFT
25
25
25
45

The average decibel loss was 61 in the right ear and 30 in the left ear.  Speech discrimination was noted to be 88 percent in the right ear and 92 percent in the left ear.  The audiometry test results equate to Level III hearing in the right ear using Table VI, and Level I in the left ear using Table VI.  38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, Level III hearing in the right ear and Level I hearing in the left ear does not result in a compensable rating.

In a January 2010 private audiogram performed by T. Ellis, MS, C.C.C.-A., pure tone thresholds, in decibels, were as follows:


Jan. 2010

HERTZ



1000
2000
3000
4000
RIGHT
40
40
60
65
LEFT
30
35
35
55

The average decibel loss was 51 in the right ear and 39 in the left ear.  Speech discrimination was not calculated using the Maryland CNC test.  The audiometry test results equate to Level III hearing in the right ear using Table VIA, and Level I in the left ear using Table VIA.  38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, Level III hearing in the right ear and Level I hearing in the left ear does not result in a compensable rating.

In a February 2010 private audiogram performed by Dr. Ellis, pure tone thresholds, in decibels, were as follows:

Feb. 2010

HERTZ



1000
2000
3000
4000
RIGHT
55
55
65
70
LEFT
35
45
45
65

The average decibel loss was 61 in the right ear and 48 in the left ear.  Speech discrimination was not calculated using the Maryland CNC test.  The audiometry test results equate to Level IV hearing in the right ear using Table VIA, and Level II in the left ear using Table VIA.  38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, Level IV hearing in the right ear and Level II hearing in the left ear does not result in a compensable rating.

In a September 2013 VA examination audiogram, pure tone thresholds, in decibels, were as follows:

Sep. 2013

HERTZ



1000
2000
3000
4000
RIGHT
50
60
80
95
LEFT
35
35
40
50

The average decibel loss was 71 in the right ear and 40 in the left ear.  Speech discrimination was noted to be 48 percent in the right ear and 92 percent in the left ear.  The audiometry test results equate to Level VIII hearing in the right ear using Table VI, and Level I in the left ear using Table VI.  38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, Level VIII hearing in the right ear and Level I hearing in the left ear does not result in a compensable rating.

In evaluating the Veteran's claim for a higher initial rating, the preponderance of the evidence is against the assignment of a compensable rating for bilateral hearing loss.  To the extent that the Veteran's hearing is impaired, as the Veteran has asserted, the fact that his hearing acuity is less than optimal does not by itself establish entitlement to a compensable disability rating.  To the contrary, under the Rating Schedule a higher rating can be awarded only when loss of hearing has reached a specified measurable level.  Therefore, the preponderance of the evidence is against the claim and entitlement to a compensable evaluation is not warranted.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Here, the applicable rating criteria adequately contemplate the manifestations of the Veteran's bilateral hearing loss, which include difficulty hearing.  The rating criteria are therefore adequate to evaluate the bilateral hearing loss, and referral for consideration of an extraschedular rating is not warranted.

Finally, the Court has held that a total disability rating based on individual unemployability (TDIU) is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Veteran has not submitted evidence of unemployability due to his bilateral hearing loss, and his bilateral hearing loss symptoms are not of such severity as to prevent him from being able to secure or follow a substantially gainful occupation.  Thus, TDIU is not raised by the record.


ORDER

A compensable evaluation for bilateral hearing loss is denied.


REMAND

Remand is required on the issue of entitlement to a higher initial disability rating for tinnitus.  The Veteran filed a claim for service connection for tinnitus in January 2004, the claim was granted in an August 2009 rating decision which assigned a noncompensable rating, the Veteran requested an unspecified higher rating in his timely September 2009 notice of disagreement, and the RO assigned a 10 percent rating in a January 2010 rating decision.  To date, the RO has not issued a statement of the case as to the Veteran's claim for a higher initial disability rating for tinnitus. 

Where, as here, there has been an initial Agency of Original Jurisdiction (AOJ) adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case on this issue is needed.  Manlincon v. West, 12 Vet. App. 238 (1999).

The Board is cognizant that the RO wrote in the January 2010 rating decision that the increase to a 10 percent schedular rating throughout the pendency of the appeal "represents a full grant of this issue on appeal as the highest evaluation is granted."  While 10 percent represents the highest schedular rating, a statement of the case is nevertheless required because the Veteran is not in receipt of the maximum possible rating when considering both schedular and extraschedular ratings.  38 C.F.R. §§ 3.321(b); 4.87, DC 6260.  While the Board searched the record for any communication which could be construed as demonstrating satisfaction with the 10 percent rating for tinnitus, none is of record; absent such communication, the Veteran is presumed to be seeking the maximum benefit allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, (1993).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

Provide the Veteran with a statement of the case regarding the issue of entitlement to an initial disability rating in excess of 10 percent for tinnitus.  Please advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of this issue in a timely fashion, then return the case to the Board for its review, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).
______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


